Exhibit 10.3

 

LOGO [g21359ex10_2.jpg]                                   FTI Consulting   
                            Phillips Point West Tower, Suite 1500   
                            777 South Flagler Drive   
                             West Palm Beach, FL 33401   
                    main 561.515.1900 Personal and Confidential   
                             www.fticonsulting.com

 

 

March 23, 2010

Mr. Eric B. Miller

4325 Wickford Road

Baltimore, MD 21210

Dear Eric:

We are delighted to extend to you the following amended offer for employment at
FTI Consulting, Inc. (the “Company”). The terms of your employment will be as
follows:

Position - Executive Vice President, General Counsel and Chief Ethics Officer.

Base Salary - $750,000 per year as of April 1, 2010.

Bonus Opportunity - You will participate in the Section 162(m) bonus program for
senior executive officers, with bonus opportunities set annually upon
achievement of corporate and individual goals. You will also participate in
other bonus programs offered generally to senior executives.

Restricted Stock - A grant of 10,000 shares of common stock on the date you sign
and return this amended offer of employment, vesting ratably over three years.
Other terms and conditions of the restricted stock awards will be substantially
similar to those granted to the Company’s other senior executive officers.

Severance Protection - In the event that you are terminated without Cause or
terminate your employment for Good Reason, you will be entitled to a cash
payment of (i) your then current base salary plus (ii) $700,0000 (the “Severance
Payment”). For this purpose, Cause, Good Reason and Change in Control are
defined as provided in the Company’s employment agreements with its Chief
Executive Officer, except that Change in Control shall not constitute Good
Reason, and except to the extent Good Reason is modified by the “Location”
provision set forth below. In addition, in the event you become entitled to
receive the Severance Payment or there is a Change in Control, at that time all
of the grants of equity described in this agreement shall vest immediately to
the extent such grants of equity have not otherwise fully vested.

Benefits - You will be eligible for standard employee benefits.

Location - Baltimore, MD. In the event you are required to move to any location
outside the Baltimore-Washington, D.C. metro area, you will be entitled to
terminate your employment for Good Reason.

Employment at Will- You will be an employee-at-will.



--------------------------------------------------------------------------------

Mr. Eric B. Miller

March 23, 2010

Page 2

We are very enthusiastic about your continued employment. In the position of
Executive Vice President, General Counsel and Chief Ethics Officer, you will
report directly to Jack Dunn (CEO), and will have a seat on the Executive
Committee, and will be responsible for oversight of our legal activities.

 

Yours truly,

/S/ JACK B. DUNN, IV

Jack Dunn

 

Accepted and Agreed:    

/S/ ERIC B. MILLER

   

3/23/10

Eric B. Miller     Date